Exhibit 10.1

 

Marten Transport, Ltd.

Named Executive Officer Compensation 

 

On May 10, 2016, our Compensation Committee approved an increase to the base
salary for each of the company’s named executive officers listed below,
retroactive to April 4, 2016. Effective April 4, 2016, the named executive
officers will receive the following annual base salaries in the listed
positions:

 

Name and Position as of May 10, 2016

 

Former Base Salary

   

Base Salary

Effective April 4, 2016

                   

Randolph L. Marten

  $ 609,960     $ 634,400  

(Chairman and Chief Executive Officer)

               

Timothy M. Kohl

  $ 451,360     $ 469,400  

(President)

               

Timothy P. Nash

  $ 313,560     $ 326,100  

(Executive Vice President of Sales and Marketing)

               

James J. Hinnendael

  $ 253,552     $ 263,700  

(Executive Vice President and Chief Financial Officer)

 

John H. Turner

  $ 251,784     $ 261,900  

(Senior Vice President of Sales)

               

 